DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1, 8, 9, 11, and 12. Applicant has added claims 13-17. Claims 1-9 and 11-17 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (U.S. Patent No. 7,775,998) (hereinafter referred to as Riesinger ‘998) in view of Mumby et al. (U.S. Patent Application Publication No. 2014/0249495)
Regarding claim 1, Riesinger ‘998 discloses a negative pressure wound therapy apparatus (Col. 1, lines 8-14), comprising: a wound dressing (Figs. 1 and 2, feats. 100 and 300; Col. 1, line 66 – Col. 2, line 11; Col. 2, lines 53-60) comprising: a wound contact layer configured to be positioned in contact with a wound (Figs. 1 and 2, feat. 1; Col. 1, line 66 – Col. 2, line 11); a spacer layer (Fig. 2, feat. 11; Col. 2, lines 23-30), wherein the spacer layer comprises an upper portion and a lower portion (fig. 2, feat. 11; Col. 2, lines 23-30) and wherein the upper portion and lower portion of the spacer layer are configured to be in fluid communication (Fig. 2, feat. 11; Col. 2, lines 23-30); an absorbent layer (Figs. 1 and 2, feat. 2; Col. 1, line 66- Col. 2, line 11), wherein the spacer layer is configured to be wrapped around at least one edge of the absorbent layer with the upper portion of the spacer layer being above the absorbent layer and the lower portion of the spacer being below the absorbent layer (Fig. 2, feat. 11); and a cover layer configured to cover and form a seal over the wound contact layer, the spacer layer, and the absorbent layer (Figs. 1 and 2, feat. 4; Col. 1, line 66 – Col. 2, line 11).
Riesinger ‘998 does not disclose that the upper portion of the spacer layer only partially covers the absorbent layer.
Mumby teaches a wound dressing (Fig. 1, feat. 100; Paragraphs 0017-0019 and 0216-0221) comprising an absorbent layer (Fig. 1, feat. 105; Paragraph 0220) and a spacer layer overlying the absorbent layer (Fig. 1, feat. 106; Paragraph 0221). Mumby teaches that the overlying spacer layer may be of smaller dimension than the absorbent layer in order to partially mask the absorbent layer so that the absorbent layer and exudates absorbed by it may be obscured from view while still allowing a clinician to prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Riesinger ‘998 so that the upper portion of the spacer layer only partially covers the absorbent layer so that a clinician may inspect the edges of the absorbent layer to assess whether or not the dressing needs to be replaced as taught by Mumby.
Regarding claim 2, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 1. Riesinger ‘998 further discloses a negative pressure source (Figs. 1-3, feats. 20, 23, and 26; Col. 2, lines 35-60) configured to apply negative pressure through an opening in the cover layer (Figs. 1-3, feats. 5.1 and 5.2; Col. 2, lines 35-60).
Regarding claim 3, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 1.
Mumby teaches an embodiment in which the wound dressing is a negative pressure wound therapy dressing (Figs 15 and 16, feat. 2100; Paragraph 0362). Mumby teaches that the dressing comprises a cover layer for sealing the wound (Fig. 15A, feat. 2140; Paragraph 0388) that comprises an opening (Fig. 15A, feat. 2145; Paragraph 0392) with a port (Fig. 15A, feat. 2150; Paragraph 0392) and a gas permeable, liquid impermeable filter element (Fig. 15A, feat. 2130; Paragraph 0395). Mumby teaches that the port and opening allow negative pressure to be communicated into the dressing (Paragraph 0392) and the filter element ensures that liquids, particulates, and pathogens are contained within the dressing (Paragraph 0399). Therefore, it would have prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that it further comprises a port provided over an opening in the cover layer, wherein the port comprises a filter in order to allow negative pressure to be communicated to the dressing while preventing the escape of liquids, particulates, and pathogens as taught by Mumby.
Regarding claim 4, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 3.
As discussed above, Mumby teaches a negative pressure wound therapy dressing (Figs. 15 and 16, feat. 2100; Paragraph 0362) comprising an opening (Fig. 15A, feat. 2145; Paragraph 0392) and a filter element (Fig. 15A, feat. 2130; Paragraph 0395). Mumby further teaches an absorbent layer (Fig. 15A, feat. 2110; Paragraph 0375) that comprises a through-hole beneath the opening in the cover in order to ensure that negative pressure communicated to the dressing is not inhibited by the absorbent layer as it absorbs exudates (Fig. 15A, feat. 2146; Paragraph 0393). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that it further comprises a through-hole extending through the absorbent layer so that negative pressure can be communicated to the dressing without being inhibited by the absorbent layer as it absorbs exudates as taught by Mumby.
Regarding claim 4, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 5.
As discussed above, Mumby teaches a negative pressure wound therapy dressing (Figs. 15 and 16, feat. 2100; Paragraph 0362) comprising an opening (Fig. 15A, feat. 2145; Paragraph 0392) and a filter element (Fig. 15A, feat. 2130; Paragraph 0395). Mumby further teaches an absorbent layer (Fig. 15A, feat. 2110; Paragraph 0375) that comprises a through-hole beneath the opening in the cover, and therefore the filter, in order to ensure that negative pressure communicated to the dressing is not inhibited by the absorbent layer as it absorbs exudates (Fig. 15A, feat. 2146; Paragraph 0393). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that the through-hole is aligned underneath the filter so that negative pressure can be communicated to the dressing without being inhibited by the absorbent layer as it absorbs exudates as taught by Mumby.
Regarding claim 7, Riesinger ‘998 in view of Mumby disclose the wound dressing apparatus of claim 1.
As discussed above, Mumby teaches a wound dressing (Fig. 1, feat. 100; Paragraphs 0017-0019 and 0216-0221) comprising an absorbent layer (Fig. 1, feat. 105; Paragraph 0220) and a spacer layer overlying the absorbent layer (Fig. 1, feat. 106; Paragraph 0221). Mumby teaches that the layers of the dressing, including the spacer layer, may form a cross-shape (Fig. 2a, feat. 106; Paragraphs 0221 and 0262). Mumby teaches that a dressing with cross-shaped layers provides enhanced compatibility with body movement by allowing for independently moving sub-sections of the dressing and reducing the incident angle of the pad edge due to each layer prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that the upper portion of the spacer layer forms a cross-shape above the absorbent layer in order to provide for enhanced compatibility with body movement as taught by Mumby.
Regarding claim 8, Riesinger ‘998 discloses a negative pressure wound therapy apparatus (Col. 1, lines 8-14), comprising: a wound dressing (Figs. 1 and 2, feats. 100 and 300; Col. 1, line 66 – Col. 2, line 11; Col. 2, lines 53-60) comprising: a wound contact layer configured to be positioned in contact with a wound (Figs. 1 and 2, feat. 1; Col. 1, line 66 – Col. 2, line 11); an absorbent layer (Figs. 1 and 2, feat. 2; Col. 1, line 66- Col. 2, line 11); a first spacer layer below the absorbent layer, the first spacer layer having a perimeter larger than a perimeter of the absorbent layer (Fig. 2, feat. 11; Col. 2, lines 23-30); a second spacer layer above the absorbent layer, the second spacer layer having an edge that extends beyond a perimeter of the absorbent layer (Fig. 2, feat. 11, Col. 2, lines 23-30); and a cover layer configured to cover and form a seal over the wound contact layer, the spacer layers, and the absorbent layer (Figs. 1 and 2, feat. 4; Col. 1, line 66 – Col. 2, line 11), the cover layer comprising an aperture (Figs. 1-3, feats. 5.1 and 5.2; Col. 2, lines 35-60), wherein the second spacer layer underlies the aperture in the cover layer (Fig. 2, feat. 11); and a fluidic connector positioned over the aperture in the cover layer (Figs. 1-3, feats. 5.1 and 5.2; Col. 2, lines 35-60).
Riesinger ‘998 does not disclose that the second spacer layer only partially covers the absorbent layer or a filter provided at the aperture in the cover layer
As discussed above, Mumby teaches a wound dressing (Fig. 1, feat. 100; Paragraphs 0017-0019 and 0216-0221) comprising an absorbent layer (Fig. 1, feat. 105; Paragraph 0220) and a spacer layer overlying the absorbent layer (Fig. 1, feat. 106; Paragraph 0221). Mumby teaches that the overlying spacer layer may be of smaller dimension than the absorbent layer in order to partially mask the absorbent layer so that the absorbent layer and exudates absorbed by it may be obscured from view while still allowing a clinician to inspect the edge of the absorbent layer to assess whether or not the dressing needs to be replaced (Paragraphs 0051 and 0221). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Riesinger ‘998 so that the upper portion of the spacer layer only partially covers the absorbent layer so that a clinician may inspect the edges of the absorbent layer to assess whether or not the dressing needs to be replaced as taught by Mumby.
As discussed above, Mumby further teaches an embodiment in which the wound dressing is a negative pressure wound therapy dressing (Figs 15 and 16, feat. 2100; Paragraph 0362). Mumby teaches that the dressing comprises a cover layer for sealing the wound (Fig. 15A, feat. 2140; Paragraph 0388) that comprises an opening (Fig. 15A, feat. 2145; Paragraph 0392) with a port (Fig. 15A, feat. 2150; Paragraph 0392) and a gas permeable, liquid impermeable filter element (Fig. 15A, feat. 2130; Paragraph 0395). Mumby teaches that the port and opening allow negative pressure to be communicated into the dressing (Paragraph 0392) and the filter element ensures that liquids, particulates, and pathogens are contained within the dressing (Paragraph 0399). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior further comprises a port provided over an opening in the cover layer, wherein the port comprises a filter in order to allow negative pressure to be communicated to the dressing while preventing the escape of liquids, particulates, and pathogens as taught by Mumby.
Regarding claim 9, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 8. Riesinger ‘998 further discloses a negative pressure source (Figs. 1-3, feats. 20, 23, and 26; Col. 2, lines 35-60) configured to apply negative pressure through the aperture in the cover layer (Figs. 1-3, feats. 5.1 and 5.2; Col. 2, lines 35-60).
Regarding claim 11, Riesinger ‘998 discloses a negative pressure wound therapy apparatus (Col. 1, lines 8-14), comprising: a wound dressing (Figs. 1 and 2, feats. 100 and 300; Col. 1, line 66 – Col. 2, line 11; Col. 2, lines 53-60) comprising: a wound contact layer configured to be positioned in contact with a wound (Figs. 1 and 2, feat. 1; Col. 1, line 66 – Col. 2, line 11); an absorbent layer (Figs. 1 and 2, feat. 2; Col. 1, line 66- Col. 2, line 11); a first spacer layer below the absorbent layer, the first spacer layer having a perimeter larger than a perimeter of the absorbent layer (Fig. 2, feat. 11; Col. 2, lines 23-30); a second spacer layer above the absorbent layer, the second spacer layer having an edge that extends beyond a perimeter of the absorbent layer (Fig. 2, feat. 11, Col. 2, lines 23-30); and a cover layer configured to cover and form a seal over the wound contact layer, the spacer layers, and the absorbent layer (Figs. 1 and 2, feat. 4; Col. 1, line 66 – Col. 2, line 11), the cover layer comprising an aperture (Figs. 1-3, feats. 5.1 and 5.2; Col. 2, , wherein the second spacer layer underlies the aperture in the cover layer (Fig. 2, feat. 11); and a fluidic connector positioned over the aperture in the cover layer (Figs. 1-3, feats. 5.1 and 5.2; Col. 2, lines 35-60).
 Riesinger ‘998 does not disclose that the second spacer layer forms a cross-shape above the absorbent layer or a filter provided at the aperture in the cover layer.
As discussed above, Mumby teaches a wound dressing (Fig. 1, feat. 100; Paragraphs 0017-0019 and 0216-0221) comprising an absorbent layer (Fig. 1, feat. 105; Paragraph 0220) and a spacer layer overlying the absorbent layer (Fig. 1, feat. 106; Paragraph 0221). Mumby teaches that the layers of the dressing, including the spacer layer, may form a cross-shape (Fig. 2a, feat. 106; Paragraphs 0221 and 0262). Mumby teaches that a dressing with cross-shaped layers provides enhanced compatibility with body movement by allowing for independently moving sub-sections of the dressing and reducing the incident angle of the pad edge due to each layer (Paragraph 0262). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that the upper portion of the spacer layer forms a cross-shape above the absorbent layer in order to provide for enhanced compatibility with body movement as taught by Mumby.
As discussed above, Mumby further teaches an embodiment in which the wound dressing is a negative pressure wound therapy dressing (Figs 15 and 16, feat. 2100; Paragraph 0362). Mumby teaches that the dressing comprises a cover layer for sealing the wound (Fig. 15A, feat. 2140; Paragraph 0388) that comprises an opening (Fig. 15A, prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that it further comprises a port provided over an opening in the cover layer, wherein the port comprises a filter in order to allow negative pressure to be communicated to the dressing while preventing the escape of liquids, particulates, and pathogens as taught by Mumby.
Regarding claim 12, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 1. Riesinger ‘998 further discloses a negative pressure source (Figs. 1-3, feats. 20, 23, and 26; Col. 2, lines 35-60) configured to apply negative pressure through the aperture in the cover layer (Figs. 1-3, feats. 5.1 and 5.2; Col. 2, lines 35-60).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (U.S. Patent No. 7,775,998) (hereinafter referred to as Riesinger ‘998) in view of Mumby et al. (U.S. Patent Application Publication No. 2014/0249495) and in further view of Hunt et al. (U.S. Patent No. 7, 381,859).
Regarding claim 6, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 4. Riesinger ‘998 in view of Mumby does not disclose that the through-hole is offset from the filter
Hunt teaches a negative pressure wound therapy system (Abstract). Hunt teaches a dressing comprising a solid upper foam layer (Fig. 1, feat. 12; Col. 5, lines 9-23) and a lower foam layer with multiple through holes (Fig. 1, feat. 36; Col. 5, lines 9-23; Col. 6, lines 5-26). The dressing further comprises a vacuum connector adjacent to the upper foam layer for delivering negative pressure to wound (Fig. 1, feat. 16; Col. 6, line 64 – Col. 7, line 8). Hunt teaches that offsetting the vacuum connector from the holes in the lower foam layer via the upper foam layer disperse the applied negative pressure in order to delocalize exudate flow and reduce clogging (Col. 6, line 27 – Col. 7, line 8). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Riesinger ‘998 in view of Mumby so that the through-hole is offset from filter so that the negative pressure applied through the filter can be dispersed so that fluid flow through the dressing will be delocalized and clogging is reduced as taught by Hunt.
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (U.S. Patent No. 7,775,998) (hereinafter referred to as Riesinger ‘998) in view of Mumby et al. (U.S. Patent Application Publication No. 2014/0249495) and in further view of Luckemeyer et al. (U.S. Patent Application Publication No. 2014/0276491).
Regarding claim 13, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 11. Riesinger ‘998 in view of Mumby does not disclose that the upper portion of the spacer layer and the lower portion of the spacer layer are configured to provide a fluid pathway around a portion of the absorbent layer
Luckemeyer teaches a negative pressure wound therapy dressing (Abstract). Luckemeyer teaches that the negative pressure wound therapy dressing (Fig. 1, feat. 102; Paragraph 0024) comprising a bottom manifold layer (Fig. 1, feat. 150; Paragraph 0035), a storage layer (Fig. 1, feat. 154; Paragraph 0035), and a top manifold layer (Fig. 1, feat. 190; Paragraph 0046). Luckemeyer teaches that the storage layer comprises absorbent portions (Fig. 1, feat. 156; Paragraph 0041) with fluid communication channels (Fig. 3, feat. 170; Paragraph 0041) maintained by retainer portions (Figs. 1 and 3, feat. 158; Paragraph 0041) around and between the absorbent portions (Paragraph 0041). Luckemeyer teaches that the fluid communication channels maintained by the retainers allow for fluid communication between the bottom surface of the storage layer, which borders the bottom manifold layer (Fig. 1, feat. 162; Paragraph 0041) and the top surface of the storage layer, which borders the top manifold layer (Fig. 1, feat. 166; Paragraph 0041), independent of the amount of fluid stored in the storage layer (Paragraph 0041). Luckemeyer teaches that providing fluid communication between the top and bottom manifold layers in this way prevents any swelling of the storage layer from blocking fluid flow through the dressing, which permits fluid to be drawn out of the wound even if the absorbent portions in the storage layer are full, which extends the usable life of the dressing (Paragraph 0049). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that the upper portion of the spacer layer and the power portion of the spacer layer are configured to provide a fluid pathway around a portion of the absorbent layer in order to allow for fluid flow even if the 
Regarding claim 15, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 1. Riesinger ‘998 in view of Mumby does not disclose that the upper portion of the spacer layer and the lower portion of the spacer layer are configured to provide a fluid pathway around a portion of the absorbent layer.
As discussed above, Luckemeyer teaches a negative pressure wound therapy dressing (Abstract). Luckemeyer teaches that the negative pressure wound therapy dressing (Fig. 1, feat. 102; Paragraph 0024) comprising a bottom manifold layer (Fig. 1, feat. 150; Paragraph 0035), a storage layer (Fig. 1, feat. 154; Paragraph 0035), and a top manifold layer (Fig. 1, feat. 190; Paragraph 0046). Luckemeyer teaches that the storage layer comprises absorbent portions (Fig. 1, feat. 156; Paragraph 0041) with fluid communication channels (Fig. 3, feat. 170; Paragraph 0041) maintained by retainer portions (Figs. 1 and 3, feat. 158; Paragraph 0041) around and between the absorbent portions (Paragraph 0041). Luckemeyer teaches that the fluid communication channels maintained by the retainers allow for fluid communication between the bottom surface of the storage layer, which borders the bottom manifold layer (Fig. 1, feat. 162; Paragraph 0041) and the top surface of the storage layer, which borders the top manifold layer (Fig. 1, feat. 166; Paragraph 0041), independent of the amount of fluid stored in the storage layer (Paragraph 0041). Luckemeyer teaches that providing fluid communication between the top and bottom manifold layers in this way prevents any swelling of the storage layer from blocking fluid flow through the dressing, which permits fluid to be drawn out of the wound even if the absorbent portions in the storage layer are prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that the upper portion of the spacer layer and the power portion of the spacer layer are configured to provide a fluid pathway around a portion of the absorbent layer in order to allow for fluid flow even if the absorbent layer is full and extend the usable life of the dressing as taught by Luckemeyer. 
Regarding claim 16, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 8. Riesinger ‘998 in view of Mumby does not disclose that the upper portion of the spacer layer and the lower portion of the spacer layer are configured to provide a fluid pathway around a portion of the absorbent layer.
As discussed above, Luckemeyer teaches a negative pressure wound therapy dressing (Abstract). Luckemeyer teaches that the negative pressure wound therapy dressing (Fig. 1, feat. 102; Paragraph 0024) comprising a bottom manifold layer (Fig. 1, feat. 150; Paragraph 0035), a storage layer (Fig. 1, feat. 154; Paragraph 0035), and a top manifold layer (Fig. 1, feat. 190; Paragraph 0046). Luckemeyer teaches that the storage layer comprises absorbent portions (Fig. 1, feat. 156; Paragraph 0041) with fluid communication channels (Fig. 3, feat. 170; Paragraph 0041) maintained by retainer portions (Figs. 1 and 3, feat. 158; Paragraph 0041) around and between the absorbent portions (Paragraph 0041). Luckemeyer teaches that the fluid communication channels maintained by the retainers allow for fluid communication between the bottom surface of the storage layer, which borders the bottom manifold layer (Fig. 1, feat. 162; Paragraph prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that the upper portion of the spacer layer and the power portion of the spacer layer are configured to provide a fluid pathway around a portion of the absorbent layer in order to allow for fluid flow even if the absorbent layer is full and extend the usable life of the dressing as taught by Luckemeyer.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (U.S. Patent No. 7,775,998) (hereinafter referred to as Riesinger ‘998) in view of Mumby et al. (U.S. Patent Application Publication No. 2014/0249495) and in further view of Riesinger (U.S. Patent Application Publication No. 2005/0143697) (hereinafter referred to as Riesinger ‘697).
Regarding claim 14, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 11. Riesinger ‘998 in view of Mumby does not disclose that the first spacer layer and the second spacer layer are part of a single piece of material
Riesinger ‘697 teaches an absorbent body comprising a shell (Fig. 1, feat. 2; Paragraph 0050) made from two sidewalls (Fig. 1, feats. 2.1 and 2.2; Paragraph 0054) welded together (Paragraph 0054) around an absorbent body (Fig. 1, feat. 1; Paragraph 0050). Riesinger ‘697 teaches an embodiment in which the sidewalls are the folded over sides of a single piece of material (Fig. 4; Paragraph 0065). Riesinger ‘697 teaches that such an absorbent body is low-cost (Paragraph 0008). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing apparatus disclosed by Riesinger ‘998 in view of Mumby so that the first spacer layer and the second spacer layer are a part of a single piece of material so that the spacer is low-cost as taught by Riesinger ‘697.
Regarding claim 17, Riesinger ‘998 in view of Mumby discloses the wound dressing apparatus of claim 8. Riesinger ‘998 in view of Mumby does not disclose that the first spacer layer and the second spacer layer are part of a single piece of material.
As discussed above, Riesinger ‘697 teaches an absorbent body comprising a shell (Fig. 1, feat. 2; Paragraph 0050) made from two sidewalls (Fig. 1, feats. 2.1 and 2.2; Paragraph 0054) welded together (Paragraph 0054) around an absorbent body (Fig. 1, feat. 1; Paragraph 0050). Riesinger ‘697 teaches an embodiment in which the sidewalls are the folded over sides of a single piece of material (Fig. 4; Paragraph 0065). Riesinger ‘697 teaches that such an absorbent body is low-cost (Paragraph 0008). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing the first spacer layer and the second spacer layer are a part of a single piece of material so that the spacer is low-cost as taught by Riesinger ‘697.
Response to Arguments
Applicant’s arguments, see pages 5 and 6 of Applicant’s Remarks, filed 01/13/2021, with respect to the rejections of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Riesinger ‘998 and claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Riesinger ‘998 in view of Luckemeyer and Collinson have been fully considered and are persuasive in light of the amendments to claims 1 and 8. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claims 1-5, 7-9, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Riesinger ‘998 in view of Mumby.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 01/13/2021, with respect to the rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Andresen and Collinson have been fully considered and are persuasive in light of the amendment to claim 11. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claims 1-5, 7-9, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Riesinger ‘998 in view of Mumby.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 01/13/20201, with respect to the rejections of dependent claims 2-7, 9, and 12 have been fully considered and are persuasive in light of the amendments to independent claims 1, 8, and 11. Therefore the rejections have been withdrawn. However, upon further 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coulthard et al. (U.S. Patent Application Publication No. 2010/0305490) discloses a negative pressure wound therapy system comprising a diverter layer that offsets the application of negative pressure to an absorbent layer.
Coffey et al. (U.S. Patent Application Publication No. 2001/0043943) discloses a negative pressure wound therapy system comprising an offset vacuum port.
Gergely et al. (U.S. Patent No. 8,513,481) discloses a wound dressing with high liquid handling capacity.
Eriksson et al. (U.S. Patent Application Publication No0. 2011/0004168) discloses a negative pressure wound therapy comprising a variety of negative pressure distribution channels.
Weston et al. (U.S. Patent Application Publication No. 2011/0060204) discloses a negative pressure wound therapy system comprising cross-shaped negative pressure distribution channels.
Riesinger (U.S. Patent Application Publication No. 2014/0188090) discloses a conforming wound dressing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781